Citation Nr: 0403499	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-20 157	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals October 2002 decision that denied 
an effective date prior to July 18, 1994, for an award of 
service connection for traumatic frozen left shoulder 
syndrome. 







ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The moving party is a veteran who served on active duty from 
September 1967 to September 1970.  This matter comes before 
the Board of Veterans' Appeals (Board) on a motion alleging 
CUE in an October 2002 Board decision that found the veteran 
was not entitled to an effective date prior to July 18, 1994, 
for the award of service connection and 20 percent rating for 
traumatic frozen left shoulder syndrome.        38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2003).  


FINDING OF FACT

The Board's decision of October 2002 denying an effective 
date prior to July 18, 1994, for the award of service 
connection and 20 percent rating for traumatic frozen left 
shoulder syndrome, was not critically inconsistent with 
evidence then of record; and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.


CONCLUSION OF LAW

The October 2002 Board decision denying an effective date 
prior to July 18, 1994, for the award of service connection 
and a 20 percent rating for traumatic frozen left shoulder 
syndrome does not contain CUE.  38 U.S.C.A. § 7111 (West 
2002);        38 C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  In Livesay v. Principi, 15 
Vet. App. 165, 179 (2001), however, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
does not apply to CUE cases.  Accordingly, the Board finds 
that appellate review of this case may proceed.   

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error, and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice.            38 C.F.R. 
§§ 20.1400-1411.  

Under 38 C.F.R. § 20.1404(b), the motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

It is significant to note that 38 C.F.R. § 20.1404(b) was 
amended effective July 10, 2001.  See 66 Fed. Reg. 35902-
35903; see also Disabled American Veterans et. al. v. Gober, 
234 F.3d 682 (Fed. Cir. 2000) (Upholding all of the Board's 
rules of practice involving CUE claims, except the last 
sentence of Rule 1404(b) that had stated "Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied.")  

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

The review of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been error in the Board's adjudication 
of the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."	Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In his motion to revise the decision of October 2002 based on 
CUE, the veteran contends that the effective date of the 
grant of service connection and compensation for left 
shoulder disability that the effective date should actually 
have been in 1970, when he was discharged from service and 
filed his original claim for service connection for such 
disability.  He makes no other contentions and has submitted 
no additional evidence.

The Board finds that the veteran's current allegation of CUE 
in the October 2002 Board decision is merely a reiteration of 
the contentions he then presented to the Board.  For example, 
in his October 2000 notice of disagreement and during his May 
2002 hearing, the veteran stated that he first filed for 
service connection for his left shoulder disorder in 1970, 
that he has brought the claim repeatedly since then, and that 
the effective date for the grant should stem from his initial 
claim, and be the day following the date of his discharge 
from service.    

Addressing those contentions in the October 2002 decision, 
the Board determined that an effective date prior to July 18, 
1994, was not warranted.  The Board found that although the 
veteran had in fact filed a claim for service connection for 
a left shoulder disorder in September 1970, such claim was 
denied by the RO in an unappealed decision in November 1970.  
The Board also found that the RO did not receive a request to 
reopen the claim for service connection for a left shoulder 
disorder until July 18, 1994.  The Board concluded that in 
the August 2000 rating decision, the RO properly awarded 
service connection and assigned a 20 percent disability 
rating for a left shoulder disability, effective July 18, 
1994, which was the date of receipt of the veteran's request 
to reopen the claim.   

On reviewing the facts on which the October 2002 Board 
decision was premised, the Board now finds that the finding 
that service connection for a left shoulder disability was 
denied by an unappealed rating decision in November 1970 was 
consistent with the record.  The veteran did not file a 
notice of disagreement with the November 1970 rating decision 
that disallowed service connection for a left shoulder 
disability because such disability was not shown, and that 
decision became final.  Regarding the discussion in the 
October 2002 Board decision noting that after the November 
1970 rating the veteran did not seek service connection for 
left shoulder disability until July 18, 1994, however, the 
Board notes that only the latter part of that finding is 
supported by the record.  A petition to reopen the claim was 
indeed received on July 18, 1994.  Regarding the veteran's 
contention that he sought to reopen the claim in the interim 
between November 1970 and July 1994, it appears that in the 
October 1994 decision the Board overlooked correspondence 
from the veteran, received in April 1977, seeking reversal of 
the prior decision regarding the left shoulder.  

Nevertheless, to warrant revision of a prior Board decision 
based on CUE, it is not sufficient to merely show there was 
error in a finding in that decision.  It must also be shown 
that if the error had not been made, the outcome would have 
manifestly changed, i.e., that the veteran would have 
prevailed on appeal.  See 38 C.F.R. § 20.1403(c).  In that 
regard, it is noteworthy that the unappealed November 1970 
rating decision which disallowed service connection for left 
shoulder disability found that such disability was not shown, 
and that such finding was consistent with the record, as an 
October 1970 VA examination had revealed no abnormality of 
the left shoulder, whatsoever.  When the veteran inquired 
about "reversal" of the November 1970 decision in April 
1977, arguing aggravation, he was advised by letter that same 
month that because no disability was found on October 1970 VA 
examination, to reopen the claim he would have to submit new 
and material evidence showing aggravation of the left 
shoulder in service.  He did not follow up.  Thus, in April 
1977 the record still did not show that he had left shoulder 
disability for which service connection could be granted.  In 
the absence of a showing of left shoulder disability in April 
1977, there was no basis for entitlement to service 
connection for such disability at that time.  

Hence, the Board's ultimate determination in October 2002 was 
correct in concluding that under 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (which dictate that the effective date of an 
award of compensation based on a claim reopened after a final 
adjudication shall not be earlier than the date of receipt of 
the claim, or the date entitlement arose, whichever is 
later), the effective date for the award of service 
connection for left shoulder disability was properly July 18, 
1994.  The record reflects no further attempts to reopen the 
claim between April 1977 and July 18, 1994.   
In summary, while the October 2002 Board decision may have 
overlooked the fact that the veteran did seek to reopen the 
claim of service connection for a left shoulder disability in 
April 1977, such oversight was not critical to the decision.  
Entitlement to service connection for left shoulder 
disability was not shown in April 1977, and the outcome in 
the veteran's appeal would not have been manifestly different 
but for that error.  The Board's application of the governing 
law and regulations was proper; the October 2002 decision 
does not contain CUE.  


ORDER

The motion for revision of the October 2002 Board decision 
denying an effective date prior to July 18, 1994 for the 
award of service connection and a 20 percent rating for 
traumatic frozen left shoulder syndrome, based on CUE in that 
decision, is denied.



                       
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



